Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 34-48 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed 3/9/2021 have been considered.  Initialed copies are enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-42 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-16 of U.S. Patent No. 10,730,915. Although the claims at issue are not identical, they are not patentably distinct from each other because  the ‘915 claims disclose a method of vaccinating a subject against a disorder, comprising administering an effective amount of a vaccine comprising: an adjuvant comprising a flagellin based adjuvant comprising a flagellin based agent comprising an amino acid sequence having at least 95% identity with SEQ ID NO: 17, .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of vaccinating a subject against a disorder, comprising administering an effective amount of a vaccine comprising: an adjuvant comprising a flagellin based adjuvant comprising a flagellin based agent comprising an amino acid sequence having at least 95% identity with SEQ ID NO: 17, and an aluminum gel or salt, wherein the ratio of the agent to aluminum gel or salt is about 1:500 or less   and (b) an antigen which stimulates protective immunity against the disorder wherein the antigen is selected from a constituent of an infectious agent selected from a live and attenuated, killed, inactivated, and toxoid infectious agent, an antigen associated with cancer and an antigen associated with allergies and wherein the disorder is selected from infectious diseases, cancers, and allergies, does not reasonably provide enablement for:
 a method of vaccinating a subject against a disorder, comprising administering an effective amount of a vaccine comprising: an adjuvant comprising a flagellin based adjuvant comprising a flagellin based agent comprising an amino acid sequence having at least 95% identity with SEQ ID NO: 17, and an aluminum gel or salt, wherein the ratio of the agent to aluminum gel or salt is about 1:500 or less   and (b) an antigen which stimulates protective immunity against the disorder wherein the antigen is a constituent of an infectious agent selected from a live and attenuated, killed, inactivated, and toxoid infectious agent, and wherein the disorder is selected from infectious diseases, cancers, and allergies.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The scope of the claims is so broad in that an antigen from an infectious agent elected from a live and attenuated, killed, inactivated, and toxoid infectious agent including those included in claim 35 or 43 can be used to vaccinate against cancers and 
An examiners amendment was proposed to Applicants which would overcome this issue. See interview summary. The examiner’s amendment was to include antigens associated with cancer and antigens associated with allergies. The proposed examiner’s amendment proposed to Applicants was as follows:
A method of vaccinating a subject against a disorder, comprising administering an effective amount of a vaccine comprising:
(a) an adjuvant comprising:
a flagellin-based agent comprising an amino acid sequence having at least 95% identity with SEQ ID NO: 17, and
an aluminum gel or salt,
wherein the ratio (w/w) of flagellin-based agent to aluminum gel or 
salt is about 1:500 or less and
(b) an antigen which stimulates protective immunity against the disorder,
                       wherein the antigen is selected from a constituent of an infectious agent selected from a live and attenuated, killed, inactivated, and toxoid infectious agent, an antigen associated with a cancer and an antigen associated with  an allergy;
                        and wherein the disorder is selected from infectious diseases, cancers and allergies. 


Status of Claims
Claims 34-48 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645